UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6585


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOE NATHAN DARBY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00465-RBH-1)


Submitted:   December 18, 2012             Decided:   December 27, 2012


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Nathan Darby, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joe Nathan Darby appeals the district court’s order

denying   his   18    U.S.C.   §   3582(c)(2)   (2006)     motion.      We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reason stated by the district court.                     United

States v. Darby, No. 4:05-cr-00465-RBH-1 (D.S.C. Mar. 5, 2012).

We   dispense   with    oral   argument    because   the    facts    and     legal

contentions     are   adequately    presented   in   the    materials      before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2